BONIN, J.,
DISSENTS IN PART WITH REASONS.
*578hi respectfully dissent in part. In my view, because reasonable persons' can disagree about the proper treatment of federal housing tax credits when assessing immovable property for ad valorem taxes under the “income approach” and because the Louisiana Tax Commission had not adopted any rule to uniformly decide the matter, the Orleans Parish Assessor acted reasonably within his jurisdictional discretion to include the value of the tax credits in his assessment and the Tax Commission exceeded its legal authority in reversing his decision. Of course, I acknowledge that the resolution of this policy matter is best addressed by the legislature and that unquestionably the Assessor is prospectively deprived of exercising his discretion in the manner in which he has to date. See La. R.S. 47:2323 E (West 2016).